Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1588
                       Lower Tribunal No. 17-29188
                          ________________


                              Jose Guzman,
                                  Appellant,

                                     vs.

                  Fabrizio Pucci and Franca Felli,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Jose Guzman, in proper person.

      Krinzman Huss Lubetsky Feldman & Hotte, and Mason A. Pertnoy,
for appellees.


Before LOGUE, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.